RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                     2    Knox v. Neaton Auto Products Mfg.            No. 03-3075
        ELECTRONIC CITATION: 2004 FED App. 0218P (6th Cir.)
                    File Name: 04a0218p.06                                                 _________________
                                                                                                COUNSEL
UNITED STATES COURT OF APPEALS
                                                                       ARGUED: F. Harrison Green, Cincinnati, Ohio, for
                  FOR THE SIXTH CIRCUIT                                Appellant. Robert A. Harris, VORYS, SATER, SEYMOUR
                    _________________                                  & PEASE, Columbus, Ohio, for Appellee. ON BRIEF: F.
                                                                       Harrison Green, Cincinnati, Ohio, for Appellant. Robert A.
 JAYNE KNOX ,                    X                                     Harris, Michael F. O’Brien, VORYS, SATER, SEYMOUR
          Plaintiff-Appellant,    -                                    & PEASE, Columbus, Ohio, for Appellee.
                                  -
                                  -  No. 03-3075                                           _________________
           v.                     -
                                   >                                                           OPINION
                                  ,                                                        _________________
 NEATON AUTO PRODUCTS             -
 MANUFACTURING, INC.,             -                                      JUDITH M. BARZILAY, Judge. Plaintiff-Appellant Jayne
         Defendant-Appellee. -                                         Knox appeals from a judgment of the district court granting
                                  -                                    summary judgment to Defendant-Appellee Neaton Auto
                                 N                                     Products Manufacturing Inc., on her gender discrimination,
     Appeal from the United States District Court                      sexual harassment, wrongful discharge, and defamation
      for the Southern District of Ohio at Dayton.                     claims. For the reasons set forth below, we affirm the grant
    No. 00-00345—Thomas M. Rose, District Judge.                       of summary judgment on all claims.

                     Argued: April 28, 2004                                                I. BACKGROUND
                                                                          Knox went to work for Neaton Auto Products
                Decided and Filed: July 9, 2004                        Manufacturing, Inc. in July 1985 as a material handler. This
                                                                       position carried various responsibilities, including operating
Before: GUY and GILMAN, Circuit Judges; BARZILAY,                      a forklift to bring and remove large containers known as
                    Judge.*                                            “ropacs” to and from different production lines. During her
                                                                       first three and one-half years, Knox worked under a
                                                                       supervisor named Tony Matlock in the shipping department.
                                                                       Knox and Matlock did not get along well, and Matlock often
                                                                       delegated difficult tasks to Knox, asking her to do things he
                                                                       knew she could not. She also alleges that he repeatedly stated
                                                                       that he did not want women working for him. Knox
                                                                       eventually asked to be transferred to a different shift, and was
    *
     The Honorable Judith M. Barzilay, Judge, United States Court of   thereafter moved to a different material handling position.
International Trade, sitting by designation.

                                 1
No. 03-3075        Knox v. Neaton Auto Products Mfg.        3    4    Knox v. Neaton Auto Products Mfg.           No. 03-3075

After she transferred from under his supervision, Matlock told   Necessary, a member of Neaton’s Human Resources
Knox that “if [she] ever went to work for him again, [she’d]     Department, investigated the incident. As a result of this
be gone.” J.A. at 515 (Knox Dep.).                               incident, a meeting was called between Knox, her supervisor
                                                                 Ken Messer, Messer’s supervisor Matlock, and Necessary. At
  During the next ten years Knox did not work directly under     this meeting Knox was informed that her behavior toward
Matlock. He did, however, “write her up” for an incident         Wright was deemed insubordinate and that she was being
where she replaced a fallen fire extinguisher but failed to      suspended for three days without pay, removed from her
report that it had been down, as per company policy. In 1999,    position as group leader, and placed on probation for six
Matlock was put in charge of the material handlers, assuming     months. Regarding this probationary period, Knox was
authority over Knox’s supervisors and therefore once again       notified in writing that “[d]uring this time any violation of a
over Knox. Shortly thereafter, Knox was named group leader       Neaton rule or policy will result in immediate termination.”
for material handlers on the second shift – a pseudo-            J.A. at 115 (Def.’s Ex. D). Kevin Freck, another Neaton
supervisory position that involved some direction of other       employee, replaced Knox as group leader of the second shift
employees in the absence of a supervisor.                        and she was eventually transferred to the first shift.
   On August 3, 1999, Knox was involved in a verbal                Before she was transferred to the first shift, on
exchange with a Neaton supervisor, Henry Wright. Knox            September 16, 1999, Knox was involved in an incident that
went to see Wright to obtain keys to a locked area in order to   violated her probation and led directly to her termination. As
retrieve a hose for some maintenance workers. After she was      part of her responsibilities, Knox was in charge of removing
repeatedly told by Wright that she would not be able to obtain   full ropac containers from the production line, where they
the hose, she told Wright to “forget it,” and that she “was      were being filled with finished product, and bringing empty
trying to do the Christian thing.” J.A. at 521-522 (Knox         ones back to the line. Supplying the production lines with
Dep.). Knox immediately reported the incident to Neaton’s        empty ropacs is a primary objective of the material handler
Human Resources Department, verbally stating that                position because when a production line is not provided with
something needed to be done “before everything blew up.”         empty ropacs, it is forced to shut down. A few hours into her
Wright also reported the incident in two separate memoranda      shift, Knox noticed that the line employees were filling up
submitted to Human Resources. In the first memorandum,           their last empty ropac, but despite this observation, Knox
dated August 3, 1999, Wright stated that Knox made the           drove by on her forklift three times without delivering any
comments: “You are not my supervisor;” “You don’t give out       empty ropacs. Knox claims that the ropac being filled could
my work assignments;” and “It’s none of your business why        not be removed because it had not yet been quality inspected.
I need a hose.” J.A. at 699 (Pl.’s Ex. A). In the second         Then, rather than delivering empty ropacs herself, she told
memorandum, dated three days later, Wright stated that Knox      another material handler of the situation and requested that
said something to the effect of “That is not the way a           this other handler deliver empty ropacs to the line. Neaton
Christian should act. And you are becoming more of a devil’s     investigated the incident after the fact and determined that
advocate every day.” J.A. at 700 (Pl.’s Ex. B). Knox also        because of Knox’s failure to deliver empty ropacs, the
indicates that she was told by a fellow employee that another    production line had shut down. On September 23, 1999,
employee, a shipping associate, had overheard Matlock telling    Knox was called to a meeting with the management team for
Wright that he had to do something about the hose incident,      her position, which included David Dunfee, Ken Messer,
and that he (Matlock) wasn’t going to let it drop. Carol         Tony Matlock, and Carol Necessary. At the meeting, Knox
No. 03-3075        Knox v. Neaton Auto Products Mfg.        5    6    Knox v. Neaton Auto Products Mfg.          No. 03-3075

was informed that she was being discharged because of her        setting. Knox asked Schaffer to stop and complained of this
unsatisfactory performance on September 16 – a violation of      behavior to her superiors, but it never ceased.
the conditions of her probation. Knox was then replaced by
Teresa Pressel, a female Neaton employee. J.A. at 527.                                 II. ANALYSIS

   Knox also claims that while she was employed by Neaton        A. Standard of Review
a number of male employees were treated more leniently than
she was. She describes several situations where male                A grant of summary judgment is reviewed de novo.
employees used abusive language and refused instructions         Therma-Scan, Inc. v. Thermoscan, Inc., 295 F.3d 623, 629
from their supervisors but were never disciplined.               (6th Cir. 2002). Summary judgment is proper where there
Furthermore, Knox claims that male probationary employees        exists no genuine issue of material fact and the moving party
were also treated more leniently. Specifically, she alleges in   is entitled to judgment as a matter of law. FED . R. CIV . P.
an Equal Employment Opportunity Commission                       56(c). In considering a motion for summary judgment, the
questionnaire that “[n]ear September 30, 1999, Mike              district court must construe the evidence and draw all
O’Connor of the Die Cast Department was on a six month           reasonable inferences in favor of the nonmoving party.
disciplinary probation . . . when he got into a fight with       Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
another employee . . . and only received five days               574, 587, 89 L. Ed. 2d 538, 106 S. Ct. 1348 (1986). The
suspension.” J.A. at 135-136. She also alleges that “[o]n        central issue is “whether the evidence presents a sufficient
October 5, 1999, Bart Lanhart, Rim Room employee, was on         disagreement to require submission to a jury or whether it is
a six month disciplinary probation . . . He broke company        so one-sided that one party must prevail as a matter of law.”
policy rule [sic] of leaving company property during working     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52, 91 L.
hours without checking out . . . He was not fired for this       Ed. 2d 202, 106 S. Ct. 2505 (1986).
incident . . .” J.A. at 135-136. These claims are not
elaborated upon or substantiated anywhere in the record of       B. Gender discrimination under Title VII and Ohio state
this case.                                                          law

  Finally, Knox claims that while she was employed by               In order to establish a prima facie case of gender
Neaton, another employee named Greg Schaffer made a              discrimination under Title VII, Knox must show that (1) she
number of sexually oriented remarks in her presence. On          was a member of a protected class; (2) she suffered an
many occasions, Schaffer would comment about female              adverse employment action; (3) she was qualified for the
Neaton employees, “[w]hat he would like to do to them and        position; and (4) she was treated differently from similarly
their chests, their build, making them sweat.” J.A. at 70-72,    situated members of the unprotected class. See McDonnell
575 (Knox Dep.). Schaffer would also comment on “[h]ow           Douglas Corp. v. Green, 411 U.S. 792, 802, 36 L. Ed. 2d 668,
he likes to watch them walk away from him as well as             93 S. Ct. 1817 (1973); Hoskins v. Oakland County Sheriff’s
towards him.” Id. Furthermore, Knox claims that Schaffer         Dept., 227 F.3d 719, 731 (6th Cir. 2000) (citing Warfield v.
and other Neaton employees she worked with often used the        Lebanon Correctional Inst., 181 F.3d 723, 728-29 (6th Cir.
“f-word” and took the Lord’s name in vain. J.A. at 69-71.        1999)). Because the prima facie case requirements are
Knox does not allege that these comments were directed at        essentially the same under the Ohio Revised Code § 4112.02,
her, and she also admits they were often made in a group         see Ohio Civil Rights Comm'n v. David Richard Ingram,
No. 03-3075         Knox v. Neaton Auto Products Mfg.          7    8       Knox v. Neaton Auto Products Mfg.                    No. 03-3075

D.C., Inc., 69 Ohio St. 3d 89, 630 N.E.2d 669, 672 (Ohio            that the position involves some direction of other employees
1994), Knox's federal and state-law claims of gender                in the absence of a supervisor and is a special designation.
discrimination may be disposed of together.                         Even if this did qualify as a meaningful demotion, however,
                                                                    Knox is unable to establish that the decision to remove her
   The district court properly determined that Knox failed to       from the group leader position was mere pretext for some
establish a prima facie case for several reasons. First, it         other discriminatory motive. Neaton clearly informed Knox
correctly determined that because Matlock’s statements about        that she was being stripped of her position as group leader
not wanting women working for him and about Knox “being             because she violated the Neaton Associate Standards of
gone” if she were ever to work for him again were made ten          Conduct.1 Knox responds that genuine issues of material fact
years prior to Knox’s termination, they were not sufficiently       exist as to whether this reason was pretextual because the
close in time to the allegedly discriminatory action. Second,       decision to place her on probation was made in part by
neither the incidents where Matlock made Knox perform               Matlock. She argues that his comments and hostile behavior
tasks that she couldn’t handle, nor where Matlock wrote her         towards her, taken together, constitute a circumstantial case
up for failing to report a fallen fire extinguisher, have been      of discrimination.2 As stated above, however, these incidents
linked in any way to sex-based discrimination – as opposed          do not constitute circumstantial evidence of sex-based
to sex-neutral animus between Knox and Matlock. Third,              discrimination, as opposed to sex-neutral animosity between
Knox’s allegation that one Neaton employee told yet another         her and Matlock. Furthermore, Knox’s allegation that Wright
that the employee had overheard, in the break room, Matlock         was unduly influenced by Matlock is based entirely on
telling Wright that he had to do something about the hose           statements overheard by one Neaton employee and
incident, and that he wasn’t going to let it drop, constitutes      transmitted to Knox by yet another individual, which
inadmissible hearsay within hearsay and cannot be used to           constitutes inadmissible hearsay, as also discussed above.
support Knox’s claim that Matlock’s statement had not               Thus, Knox is unable to establish that Neaton’s decision to
become stale. See FED . R. CIV . P. 56(e); Moore v. Holbrook,       remove her from the group leader position was a mere pretext
2 F.3d 697, 699 (6th Cir. 1993) (A court cannot rely on             for an alternative discriminatory rationale.
unsworn inadmissible hearsay when ruling on a summary
judgment motion).
                                                                        1
                                                                          Knox was informed that: “On August 4, 1999 an incident occurred
  Finally, we turn to the district court’s analysis of the fourth   where you use d abusive language with another Neaton A ssociate. . . .
prong of the McDonnell Douglas burden-shifting analysis,            During this incident you also refused to cooperate with a legitimate
which requires a plaintiff to demonstrate either that she was       request from a [Neaton] supervisor. . . . This is a violation of Neaton
replaced by someone outside the protected class or that she         Asso ciate Stand ards o f Cond uct . . . You are removed from your group
                                                                    leade r’s position as a result of this violation.” J.A. at 116 (Def.’s Ex. D).
was treated differently from similarly situated members of the
unprotected class. See Hoskins v. Oakland County Sheriff’s              2
                                                                          In support of the proposition that tem porally remote comments can
Dept., 227 F.3d 719, 731 (6th Cir. 2000). The district court        be used to build a circumstantial case of discrimination, Knox cites to
held that although Knox was replaced as team leader by              Robinson v. Runyon, 149 F.3d 507, 514 (6th Cir. 1998) and Abrams v.
Kevin Freck after being demoted, suspended, and placed on           Lightolier, Inc., 50 F.3 d 1204 , 1214 (3d C ir. 1995). In both cases the
probation, Knox had not asserted that being stripped of the         court held that various discriminatory statements and events, taken
“pseudo-supervisory” designation as group leader was a              together, could suffice to build a case of discrimination. In the present
                                                                    case, however, Knox is unable to produce any other circumstantial
demotion in any meaningful sense. Knox claims on appeal             evide nce o f sexually d iscrimina tory treatment.
No. 03-3075         Knox v. Neaton Auto Products Mfg.          9    10    Knox v. Neaton Auto Products Mfg.             No. 03-3075

    The district court also correctly held that Knox failed to      Rules of Civil Procedure. Celotex Corp. v. Catrett, 477 U.S.
establish that she was treated differently than similarly           317, 324, 91 L. Ed. 2d 265, 106 S. Ct. 2548 (1986) (Rule
situated non-protected employees. Relying on this court’s           56(e) requires the nonmoving party to go beyond the
decision in Hollins v. Atlantic Co., 188 F.3d 652 (6th Cir.         pleadings and by her own affidavits, or by the “depositions,
1999), the district court held that Knox must establish that “a     answers to interrogatories, and admissions on file,” designate
male employee, who was on probation, was not discharged             “specific facts showing that there is a genuine issue for trial”).
for action or inaction that Neaton had determined shut down         Thus, the district court correctly held that because Knox
a production line.” [Although it ultimately reached the             failed to establish a prima facie case of discrimination,
correct result,] [we] believe the district court misconstrued       Neaton was entitled to summary judgment on the Title VII
this circuit's precedent in applying an exceedingly narrow          and R.C. § 4112.02 claims.
reading of the Hollins decision.               In employment
discrimination cases, the plaintiff need not demonstrate an         C. Sexual Harassment
exact correlation with the employee receiving more favorable
treatment in order for the two to be considered “similarly            In order to establish a prima facie case of hostile
situated;” rather, this court has held that the plaintiff and the   environment sexual harassment under R.C. § 4112, Knox
employee with whom the plaintiff seeks to compare himself           must establish that: (1) the harassment was unwelcome;
or herself must be similar in “all of the relevant aspects.”        (2) the harassment was based on sex; (3) the harassing
Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344,             conduct was sufficiently severe or pervasive to affect the
353 (6th Cir. 1998) (citing Pierce v. Commonwealth Life Ins.        terms, conditions, or privileges of employment, or any matter
Co., 40 F.3d 796 (6th Cir. 1994)) (emphasis in original). This      directly or indirectly related to employment; and (4) the
amounts to a harmless error, however, because Knox has              harassment was committed by a supervisor or the employer,
failed to provide any admissible evidence that similarly            through its agents or supervisory personnel, who knew or
situated males were treated differently than she was. To            should have known of the harassment and failed to take
establish her prima facie case, Knox points exclusively to          immediate and appropriate corrective action. Hampel v. Food
statements she made in response to an Equal Opportunity             Ingredients Specialties, Inc., 89 Ohio St. 3d 169, 176-77, 729
Employment Commission questionnaire. Nowhere in the                 N.E.2d 726 (Ohio 2000). Conduct that is merely offensive,
record are these or other statements substantiated or is            however, is not actionable. See Harris v. Forklift Sys., Inc.,
testimony regarding these incidents developed. Knox does            510 U.S. 17, 126 L. Ed. 2d 295, 114 S. Ct. 367 (1993);
not indicate that she has any personal knowledge of these           Hampel, 89 Ohio St. 3d at 180. Rather, the conduct
events, nor does she indicate how or where she obtained this        complained of must be severe or pervasive enough to create
information. Furthermore, Knox does not present any                 an environment that not only the victim subjectively regards
evidence regarding the terms of probation that these male           as abusive but also a reasonable person would find hostile or
employees were allegedly under. In fact, at oral argument           abusive. Harris, 510 U.S. at 21-22. To be actionable,
Knox’s counsel admitted a failure to gather the necessary           harassment must constitute more than words that have sexual
information to support this claim. Without such information,        content or connotations. See Onacle v. Sundowner Offshore
it is impossible to determine whether Knox can make a prima         Serv., Inc., 523 U.S. 75, 80, 140 L. Ed. 2d 201, 118 S. Ct. 998
facie showing that she was treated less favorably than              (1998). Finally, members of one sex must be exposed to
similarly situated males. Knox has therefore failed to meet         disadvantageous terms or conditions of employment to which
her burden of production under Rule 56(e) of the Federal            members of the other sex are not exposed. Id.
No. 03-3075        Knox v. Neaton Auto Products Mfg.        11    12    Knox v. Neaton Auto Products Mfg.            No. 03-3075

   The District Court granted summary judgment on Knox’s          D.   Wrongful Discharge in Violation of Public Policy
hostile environment sexual harassment claim on the grounds
that she had failed to make out the third element of the            In order to establish a claim under Ohio law for wrongful
Hampel test; namely, that the alleged conduct was sufficiently    discharge in violation of public policy, a plaintiff must prove
severe or pervasive to affect the terms, conditions, or           the following four elements: (1) a clear public policy
privileges of employment, or any matter directly or indirectly    manifested in a statute, regulation or the common law;
related to employment. 89 Ohio St. 3d at 176-77. Knox             (2) that discharging an employee under circumstances like
alleges in her deposition that she heard co-workers use “the f-   those involved would jeopardize the policy; (3) that the
word,” that they “took the Lord’s name in vain,” and that one     discharge at issue was motivated by conduct related to the
co-worker, Greg Schaffer, continuously made sex-related           policy; and (4) that there was no overriding business
comments, such as commenting on different “women’s good           justification for the discharge. Kulch v. Structural Fibers,
looking behind[s],” and talked about “sleeping with different     Inc., 78 Ohio St. 3d 134, 151, 677 N.E.2d 308 (Ohio 1997);
women and comments about what [they] would be like.”              see also Collins v. Rizkana, 73 Ohio St. 3d 65, 69-70, 652
Knox states that she repeatedly asked Schaffer to stop and        N.E.2d 653 (Ohio 1995). The District Court reasoned that the
reported his behavior, but it never ceased. She admits,           third and fourth elements amount to “a legitimate, non-
however, that these comments were usually made during shift       discriminatory reason analysis for the statutory claim under
meetings and were directed to the group, rather than to her       [R.C. § 4112].” Because it granted summary judgment on
personally. Cf. Black v. Zaring Homes, Inc., 104 F.3d 822         Knox’s sex discrimination claim, the District Court held that
(6th Cir. 1997), cert. denied, 522 U.S. 865, 139 L. Ed. 2d 114,   summary judgment on the wrongful discharge claim was
118 S. Ct. 172 (1997) (noting that in that case, most of the      proper too.
comments were not directed at plaintiff, a fact which
contributed to the conclusion that the conduct was not severe        In her complaint, Knox argues that she was “wrongfully
enough to create an objectively hostile environment) (citation    discharged . . . in violation of her rights as set forth under the
omitted). She also admits that she was never touched or           Neaton Auto Product Manufacturing Handbook and under
physically harassed. Cf. Harris, 510 U.S. at 17-23 (listing a     common law.” She does not identify any other source of
non-exhaustive set of factors to consider in evaluating           “clear public policy” to sustain her wrongful discharge claim.
whether harassment is severe or pervasive enough to be            In similar cases, R.C. § 4112 has been recognized as a source
actionable, including severity of the conduct complained of       of public policy sufficient to satisfy the first prong of the
and whether it is physically threatening or humiliating).         Kulch test. However, because Knox cannot survive summary
Finally, Knox admitted that the comments “[d]idn’t get in         judgment on her section 4112/Title VII claim, and because
[her] way of actually doing [her] job . . .” Id. (listing as a    Knox has not identified any other clear public policy that
factor whether conduct unreasonably interferes with an            would be jeopardized by her termination, summary judgment
employee’s performance). Thus, because the evidence is            is proper on this claim as well. See Cochran v. Columbia Gas
insufficient to support a finding that the various comments       of Ohio, Inc., 138 Ohio App. 3d 888, 895, 742 N.E.2d 734
and behavior complained of by Knox, although crass and            (Ohio Ct. App. 2000) (affirming a grant of summary
offensive, were severe or pervasive enough to create an           judgment against appellant, where the court had determined
objectively hostile work environment, the district court          that appellant failed to establish grounds for relief under R.C.
correctly denied Knox’s sexual harassment claim.                  § 4112.02 and did not identify any other source of “clear
                                                                  public policy” to sustain a wrongful discharge claim).
No. 03-3075        Knox v. Neaton Auto Products Mfg.         13    14   Knox v. Neaton Auto Products Mfg.            No. 03-3075

Therefore, the district court correctly granted summary               In order to establish actual malice, Knox further claims that
judgment on the wrongful discharge claim.                          circumstantial evidence exists that Matlock pressured Wright
                                                                   into drafting the second report which stated that Knox had
E. Defamation                                                      used abusive language. This circumstantial evidence cited by
                                                                   Knox is limited to (1) the fact that in Wright’s first report
   Defamation is a “false publication that injures a person’s      there was no mention of abusive language, and (2) statements
reputation, exposes him to public hatred, contempt, ridicule,      by a Neaton employee who heard that another co-worker
shame or disgrace, or affects him adversely in his trade or        overheard Matlock telling Wright that he should not let the
business.” Sweitzer v. Outlet Communs., Inc., 133 Ohio App.        issue drop. As stated above, the district court correctly
3d 102, 108, 726 N.E.2d 1084 (Ohio Ct. App. 1999).                 concluded that these alleged statements, overheard by a co-
Furthermore, Ohio law provides for a defense of qualified          worker’s co-worker, constitute hearsay within hearsay and
privilege to allegations of defamation where the publisher and     would not be admissible in court to persuade a jury that
the recipient have a common interest, and the communication        Wright acted with actual malice. The fact that there existed
is of a kind reasonably calculated to protect or further it. See   some discrepancy between the two reports, as well as between
Hahn v. Kotten, 43 Ohio St. 2d 237, 243, 331 N.E.2d 713            what Knox claims to have stated and what Wright attributed
(Ohio 1975). For example, a communication made in good             to her in his second report do not, alone, reach the level of
faith on a matter of common interest between an employer           actual malice. Therefore, the district court correctly granted
and an employee, or between two employees concerning a             summary judgment on Knox’s defamation claim.
third employee, is protected by qualified privilege. See Evely
v. Carlon Co., Div. of Indian Head, Inc., 4 Ohio St. 3d 163,                           III. CONCLUSION
165, 166, 447 N.E.2d 1290 (Ohio 1983). Once a defendant
demonstrates the existence of qualified privilege, the plaintiff     For all of the reasons set forth above, we AFFIRM the
can only prevail upon a showing of actual malice. Id. at 1293.     judgment of the district court.
   Knox claimed before the district court that Neaton
committed defamation when Henry Wright filed his more
detailed report of the September 16, 1999 hose incident,
attributing to Knox the statements: “that’s not the way a
Christian should act” and “you are becoming more of a
devil’s advocate every day.” She argues that the district court
erroneously held that Wright’s report containing these
statements was protected by qualified privilege. She also
argues that the district court erred in holding that Wright’s
report was not defamatory. Because Wright’s report was
made in the regular course of business regarding matters of
common interest between himself, as Knox’s superior, and
the Human Resources Department at Neaton concerning
Knox’s behavior on the job, the district court correctly held
that these statements were protected by qualified privilege.